Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
This action is in response to the RCE filing of 1-6-2021. Claims 1-23 are pending and have been considered below:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply after a chat session is archived. Examiner cannot find recitation of the functionality being performed through this method. Examiner has found written description where the association is performed when while/sending communications [0053]. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pittenger et al. (“Pittenger” 20140032677 A1) in view of Cohen (20150127603 A1), Berry et al. (“Berry” 20060155785 A1) and Sun et al. (“Sun” 20020160751 A1).

Claim 1: Pittenger discloses a computer system comprising: at least one processor, wherein the computer system is configured to: store a particular file or folder at a synchronized content management system, 
the particular file or folder being shared with a first account of the synchronized content management system and a second account of the synchronized content management system (Paragraphs 14, 32, 47 and 58; synchronized system); 
provide, by the synchronized content management system, a respective copy of the particular file or folder to each of the first account and the second account, wherein the synchronized content management system synchronizes the shared file or folder with a first copy of the shared file or folder stored at a first user device using a first client side application and a second copy of the shared file or folder stored at a second user device using a second client side application, wherein the synchronized content management system synchronizes the first copy and the second copy of the shared file or folder to each of the first account and the second account (Paragraphs 14, 32, 47 and 58; document file is synchronized for each participant local copy); 
Pittenger may not explicitly disclose after the particular file or folder is shared with the first account of the synchronized content management system and the second account of the synchronized content management system, associate, by the synchronized content management system, an at least one archived chat session with the particular file or folder; 
Cohen is provided because it discloses a file sharing system where a document is shared to be edited between a first and second user in an editing session (abstract and Paragraph 52) and further the system provides an association of a chat with a document (Figure 4a: 412 and Paragraphs 78-79 and 82). Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to use a known technique to improve a similar device in the same way in order to provide an ability to associate a chat with a document in Pittenger.  
One would have been motivated to provide the functionality because it ensures that previous communications can be accessed through document session knowledge thereby improving recollection of the collaborative interaction for a better user experience.  
Further Pittenger may not explicitly disclose provide, by the synchronized content management system, a file interface that includes one or more indicia of the particular file or folder and one or more indicia of the at least one archived chat sessions associated with the particular file or folder.
Therefore Berry is provided because it discloses a chat session that archives the chat and provides an indicator with the associated project/contact/file (Paragraph 66; contacts are text files and Figure 9:98 and Paragraph 85; indicator of archived chats). It would have been obvious to one having ordinary skill in the art at the time of the invention to use a known technique to improve a similar device in the same way to provide an ability to display explicit indicators of archived chats in the modified Pittenger. One would have been motivated to provide the functionality because it ensures explicit feedback thereby improving the user experience.  
Last Pittenger may not explicitly disclose wherein the at least one archived communication session is associated with the particular file or folder after the at least one archived communication session is archived.
Therefore Sun is provided because it discloses a communication session that archives/saves the session and further allows for an association to a file (Figure 5c-h and Paragraphs 35-40 and 44). It would have been obvious to one having ordinary skill in the art at the time of the invention to use a known technique to improve a similar device in the same way to provide an ability archive a communication and then provide an association with a file. This functionality could reasonably be applied to the archived chats in the modified Pittenger. One would have been motivated to provide the functionality because it ensures relevant and contextual communications are provided with other types of media a user may utilize.  
Claim 2: Pittenger, Cohen, Berry and Sun disclose a computer system of claim 1, wherein the computer system is further configured to determine, by the synchronized content management system, a set of all chat-authorized users with shared access to the particular file or folder based on a share status of the particular file or folder; and identify all available chat-authorized users currently accessing the synchronized content management system and initiating communication among any of the available chat-authorized users (Pittenger: Paragraph 21; presence information and 36 and Cohen: Paragraph 84).
Claim 3: Pittenger, Cohen, Berry and Sun disclose a computer system of claim 1, wherein the file interface further includes a selection element that initiates a chat session with all available chat-authorized users (Pittenger: Paragraph 36,  Cohen: Paragraph 84 and Berry: Paragraph 86). 
Claim 4: Pittenger, Cohen, Berry and Sun disclose a computer system of claim 1, wherein the one or more indicia of the at least one archived chat sessions is a link to the at least one archived chat sessions (Berry: Paragraph 86; linkage to archived chat). 
Claim 5: Pittenger, Cohen, Berry and Sun disclose a computer system of claim 1, wherein the computer system is further configured to store a chat communication archive file in association with the shared file or folder (Cohen: Paragraph 84 and Berry: Paragraph 86). 
Claim 6: Pittenger, Cohen, Berry and Sun disclose a computer system of claim 1, wherein the step of providing a file interface further includes the interface being provided to the first client side application associated with the synchronized content management system on the first user device and the second client side application associated with the synchronized content management system on the second user device (Pittenger: Figures 8-9 and Paragraph 61). 
Claim 7: Pittenger, Cohen, Berry and Sun disclose a computer system of claim 6, wherein the computer system is further configured to initiate communication between the first client side application and the second client side application (Pittenger: Paragraphs 33, 37 and 41). 
Claims 8 and 15 are similar in scope to claim 1 and therefore rejected under the same rationale. 
Claims 9 and 16 are similar in scope to claim 2 and therefore rejected under the same rationale. 
Claim 10 is similar in scope to claim 3 and therefore rejected under the same rationale. 
Claims 11 and 18 are similar in scope to claim 4 and therefore rejected under the same rationale. 
Claims 12 and 17 are similar in scope to claim 5 and therefore rejected under the same rationale. 
Claims 13 and 19 are similar in scope to claim 6 and therefore rejected under the same rationale. 
Claims 14 and 20 are similar in scope to claim 7 and therefore rejected under the same rationale. 
Claim 21: Pittenger, Cohen, Berry and Sun system of Claim 1, wherein the file interface further includes a selection element that initiates a chat session with a selected subset of all chat-authorized users (Cohen: Figure 7c Paragraphs 83-84; access).
Claim 22: Pittenger, Cohen, Berry and Sun system of system of claim 21, wherein the at least one archived chat session includes the chat session with the selected subset of all chat-authorized users (Cohen: Figure 7c and Paragraphs 83-84; access to chat record).
Claim 23: Pittenger, Cohen, Berry and Sun system of Claim 1, wherein the at least one archived chat session is archived by a chat service (Pittenger: Paragraph 36; chat service Berry: Paragraphs 36 and 39; messaging client).

Response to Arguments

Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection which incorporates Sun.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

8484569 B2 Carlson et al. “Saving and restoring collaborative applications in context” Column 5, Lines 36-57

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ajay Bhatia can be reached on 571-272-3906. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHERROD L KEATON/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        2-23-2021